DETAILED ACTION
This is final office action on the merits in response to the application filed on 11/05/2021. 
Claim 7-8 and 19-20 have been canceled by the applicant.
Claims 1-6, 9-18 and 21-23 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 22 and 23 objected to because of the following informalities:  “a black number” should read “a block number” in light of specification [0040].  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1-6, 9-18 and 21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recites steps of “determining if the added record has been modified by: comparing the import anchor included in the added record and the import anchor from the anchor system to determine whether the added record has been modified.” The specification does not disclose how this determination is performed. Since “added record” and “import anchor” are two separate data, the specification fails to show such algorithm that how the status of “import anchor” would be an indicator of if “added record” being modified. There would be situations that:
Added record modified, import anchor not modified,
Added record not modified, import anchor modified,
Both not modified 
Both modified
only two of the above situations, the status of “import anchor” can correctly indicate if “added record” been modified.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney et al. (US 20140059017 A1; hereinafter, "Chaney") and further in view of Pattanaik et al. (US 20170366357 A1; hereinafter, "Pattanaik") and Wilkes (US 20070073985 A1; hereinafter, "Wilkes") and Peza Ramirez et al. (US 20180260536 A1; hereinafter, "Peza Ramirez").
With respect to claim 1 and 13:
Chaney teaches a computer implemented data storage method, comprising:
storing, by a computer system, a plurality of progressions, each of the plurality of progressions describing a corresponding transaction and representing a timeline of events related to the corresponding transaction with a plurality of records that are chronologically […] linked. (The present disclosure describes one or more systems, methods, routines, techniques and/or tools for a Data Relationships Storage Platform (DRSP). The DRSP may provide benefits of cloud computing while preserving valuable information. The DRSP may determine and/or analyze relationships or correlations between data and may save this correlation information when the data is stored to a database. The analyzer(s) 204 may track, for example, direct and transitive relationships between pieces of data. As can be seen in FIG. 3, the analyzer(s) 204 may analyze a first piece of data 302 and a second piece of data 304. The first piece of data 302 (e.g., a message) may be associated with some first piece of information or attribute 306 (e.g., a user or profile), and the second piece of data 304 (e.g., a message) may be associated with some second piece of information or attribute 308 (e.g., a user or profile). Visualizations include user interfaces to visualize the relationships hidden in the data--e.g., timelines relating messages and profiles. The administrative applications include user interfaces to provide mechanisms to configure and set access controls on the system. See at least Paragraph [0030], [0040] and [0101])
identifying, by the computer system, data of a latest event for a transaction. (The analyzer(s) 204 may slice and/or correlate data in ways that are important to an entity, for example, to deal with strengths, weaknesses, opportunities, and threats across the company. In various embodiments of the present disclosure, the analyzer(s) 204 may 
storing, by the computer system, the identified data. (The DRSP may determine and/or analyze relationships or correlations between data and may save this correlation information when the data is stored to a database, for example, a communications database and/or other form(s) of database(s). Data stored in a data store may form objects or records. The intrinsic properties of a record may allow it to be identified (e.g., by means of a key). In some embodiments, each record may have an associated "master" table. Records may be classified or sub-classed to handle common usage patterns (e.g., message, profile, blob etc.) Data stored in a data store may be created and/or accessed according to various access patterns. See at least Paragraph [0034] and [0113])
creating, by the computer system, an event hash for the latest event based on the identified data. (A fingerprinting system may be used to identify records which have already been stored and make calculated determinations as to whether a new record should be created, or an old record re-used/replaced. A fingerprint may include a list of finger fields. Each finger field may map to a tag, and may be the tag or a standard field 
identifying, by the computer system from the plurality of progressions, a progression created for the related transaction, the identified progression comprising a plurality of linked records, each of the plurality of records including data for a corresponding event related to the related transaction. (A data glob may include multiple pieces of data content, related users, relevant access rules and the like. As one example, a data glob may include a block of messages, including the content of the messages, related profiles, times, access rules and the like. Each data glob may store information about the data glob, information similar to metadata, for example a name, a description, a unique identifier and the like. Data globs may be reusable, in a manner similar to the way objects are reused in object-oriented programming. For example, multiple data globs may be assembled into a larger piece of data, which may constitute a new data glob. The data store architecture may allow asynchronous and consistent data collection. The data store architecture may transform all forms of data into a common form. The relationships between the concepts stored in data may be called a data model. A data model describes the ways in which concepts within the data are accessible to users and applications. See at least Paragraph [0042]-[0043] and [0117])
creating, by the computer system, a transaction hash for the latest event based on the event hash and data included in a record from the plurality of records. (A finger field may 
adding, by the computer system, a record for the latest event to the identified progression. (A data glob may include multiple pieces of data content, related users, relevant access rules and the like. As one example, a data glob may include a block of messages, including the content of the messages, related profiles, times, access rules and the like. Each data glob may store information about the data glob, information similar to metadata, for example a name, a description, a unique identifier and the like. Various data stores may apply tags. A tag may refer to a "named property". A tag may include a name and a value. A tag may have a type, for example, indicating what kind of value is stored in the tag. Tags may be added, modified or removed from any item or element stored in a data store. Tags may be a useful component in building a flexible and evolving semi-structured data model. A tag may be associated with a message or 
including the created transaction hash by chronologically […] linking the record to the identified progression. (A finger field may generate a row key. A fingerprint may include a row key, which may correspond to the record for which the fingerprint was created. A fingerprint may include a signature, which may be an overall hash of all the fingerfields (e.g., excluding a hash of the fingerprint's row key). The algorithm used to identify and return fingerprints may use the design of big table systems such as HBase. FIG. 9 is a block diagram of an example algorithm for processing a newly added record in accordance with one or more example embodiments of the present invention. Various components may be used in the fingerprinting system. A "signature table" 905 may refer to a map of a fingerprint's signature to the row key of the record with that signature. The application layer 701 may comprise visualizations and administrative applications. Visualizations include user interfaces to visualize the relationships hidden in the data--e.g., timelines relating messages and profiles. See at least Paragraph [0101] and [0122] - [0128])
determining whether the added record satisfies export criteria; and responsive to determining that the added record satisfies export criteria, transmitting a copy of the added record to […] for storage as an export anchor. (The data store architecture may allow asynchronous and consistent data collection. The data store architecture may transform all forms of data into a common form. The relationships between the 

Chaney does not teach cryptographically linking records. However, 
Pattanaik teaches cryptographically linking records. (The hash value (e.g., 402 or 450A) corresponds to a hash of a prior transaction record. In other words, the hash value serves as a 

Chaney in view of Pattanaik does not teach following limitations. However, 
Wilkes teaches: 
receiving, by the computer system, an import anchor transmitted from the anchor system, the import anchor created by hashing the export anchor. (Thus, the primary storage facility may send the hash for the data object or its logical timestamp to the secondary storage facility, which then compares it to the hash or logical timestamp it previously received in the transaction description. See at least Paragraph [0031]).
wherein the import anchor is stored in the anchor system in addition to being transmitted to the computer system.
including, by the computer system, the import anchor in the added record. (The second storage subsystem 104 acting as a secondary storage facility may detect that a data object has been overwritten at the primary storage facility after the object is retrieved by comparing the version of the retrieved data object to the version associated with the operation in the primary sequence 202. See at least Paragraph [0031]).
retrieving the import anchor included in the added record from the identified progression. (Thus, the primary storage facility may send the hash for the data object or its logical timestamp to the secondary storage facility, which then compares it to the hash or logical timestamp it previously received in the transaction description. See at least Paragraph [0031]).
retrieving the import anchor stored in the anchor system. (the primary storage facility may respond to a request for a data object from the secondary storage facility by sending the version indicator for a data object along with the data object itself. See at least Paragraph [0031]).
comparing the import anchor included in the added record and the import anchor from the anchor system to determine whether the added record has been modified. (In the example, the secondary storage facility compares the version of the retrieved data object A, which is version 1, to its record of the transaction (A, 0) that is previously received, and discovers that the versions do not match. This indicates that the object has been overwritten. See at least Paragraph [0031]).
Chaney in view of Pattanaik discloses a method storing data and backing up the stored data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Chaney in view of Pattanaik and Wilkes does not teach hashing the export anchor with additional information, however,
Peza Ramirez teaches hashing the export anchor with additional information. (Referring as well to FIG. 7, timestamping authority 606 adds a timestamp 610 to hash 604 and calculates another hash from the result, which is then digitally signed with a private key of the timestamping authority 606 to create a signed hash 612. See at least Paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Chaney in view of Pattanaik and Wilkes to generate hash with timestamp with the feature as taught by Peza Ramirez to increase data security.
Claim 13, a non-transitory computer readable medium with the same scope as claim 1, is rejected.
With respect to claim 2 and 14:
Chaney further teaches:
determining whether the latest event satisfies a linking rule. (The analyzer(s) 204 may accept data from the collector(s) 202, and may analyze the data and/or compare the data to other data to determine relationships between data and/or within data. The analyzer(s) 204 may execute and/or use one or more correlation intensity algorithms to 
responsive to determining that the latest event satisfies the linking rule, linking the added record with a record included in an additional progression, the record included in the additional progression identified based on the linking rule. (The analyzer(s) 204 may accept data from the collector(s) 202, and may analyze the data and/or compare the data to other data to determine relationships between data and/or within data. In some embodiments, the analyzer(s) 204 may analyze data to look for and correlate different types of business data, for example server logs and sales data could be correlated with engineer and/or marketing data. As another example, public data (i.e., data from external sources such as social networking services) may be correlated with private data (i.e., server logs and internal email messages). As another example, data from a particular type of source (e.g., company email) may be correlated (same-source correlation). As another example, data from multiple sources (e.g., company email, social networking services, news feeds, and server logs) may be correlated (cross-source correlation). See at least Paragraph [0037] - [0038])
Claim 14, a non-transitory computer readable medium with the same scope as claim 2, is rejected.
With respect to claim 3 and 15:
wherein the additional progression is from the plurality of progressions and includes records with data associated with an additional transaction different from said related transaction. (In some embodiments, the analyzer(s) 204 may analyze data to look for and correlate different types of business data, for example server logs and sales data could be correlated with engineer and/or marketing data. See at least Paragraph [0038])
Claim 15, a non-transitory computer readable medium with the same scope as claim 3, is rejected.
With respect to claim 4 and 16:
Chaney further teaches wherein the additional progression includes records with data associated with a process executed for the related transaction. (In some embodiments, the analyzer(s) 204 may analyze data to look for and correlate different types of business data, for example server logs and sales data could be correlated with engineer and/or marketing data. See at least Paragraph [0038])
Claim 16, a non-transitory computer readable medium with the same scope as claim 4, is rejected.
With respect to claim 5 and 17:
Chaney further teaches 
wherein the identified data is comprised of a plurality of data elements and storing the identified data comprises: for each of the plurality of data elements: applying a hash function to the data element to obtain an element hash. (A fingerprint may include a list of finger fields. Each finger field may map to a tag, and may be the tag or a standard 
and storing the data element in a database using the element hash. (The fingerfields may be grouped by row key (e.g., a reverse map of the generated result). The fingerprint from the fingerprint key table may be determined and scored against the candidate. If there are any results that are matching, they are added to the `matching list` (matching). See at least Paragraph [0119])
Claim 17, a non-transitory computer readable medium with the same scope as claim 5, is rejected.
With respect to claim 6 and 18:
Chaney does not teach wherein creating the event hash comprises: applying a Merkle tree hashing algorithm to the element hashes of the plurality of data elements to obtain the event hash. However, Pattanaik teaches wherein creating the event hash comprises: applying a Merkle tree hashing algorithm to the element hashes of the plurality of data elements to obtain the event hash. (In various embodiments, the block of transaction records 425 can be further processed to generate a hashed block of transaction records to reduce computational resources that are needed to verify transaction records across multiple members of the block chain. Reference is now made to FIG. 4C, which illustrates an example hashing strategy for generating a hashed block of transaction records 475, in accordance with an embodiment. Specifically, the block of transaction records 425 can be hashed using a hash tree (e.g., a Merkle tree) to reduce file sizes to enable more efficient data verification. See at least Paragraph [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Claim 18, a non-transitory computer readable medium with the same scope as claim 6, is rejected.
With respect to claim 9 and 21:
Peza Ramirez further teaches wherein the additional information hashed with the export anchor to create the import anchor is information unique to present time when the import anchor was created. (Referring as well to FIG. 7, timestamping authority 606 adds a timestamp 610 to hash 604 and calculates another hash from the result, which is then digitally signed with a private key of the timestamping authority 606 to create a signed hash 612. See at least Paragraph [0042])
Claim 21, a non-transitory computer readable medium with the same scope as claim 9, is rejected.
With respect to claim 10:
Chaney further teaches wherein the identified data comprises an identifier of a process executed for the transaction, data to which the process was applied, and a result of execution of the process. (A data glob may include multiple pieces of data content, related users, relevant access rules and the like. As one example, a data glob may include a block of messages, including the content of the messages, related profiles, times, access rules and the like. Each data glob may store information about the data glob, information similar to metadata, for example a name, a description, a unique identifier and the like. See at least Paragraph [0042])
With respect to claim 11:
Chaney further teaches wherein the plurality of records are chronologically linked based on when an event represented by each of the plurality of records occurred and the record from the plurality of records is a last record added to the progression. (The application layer 701 may comprise visualizations and administrative applications. Visualizations include user interfaces to visualize the relationships hidden in the data--e.g., timelines relating messages and profiles. See at least Paragraph [0101])
With respect to claim 12:
Chaney further teaches wherein the data included in the record from the plurality of records is an additional transaction hash created based on data included in an additional record preceding the record from the plurality of records in the identified progression. (A finger field may generate a row key. A fingerprint may include a row key, which may correspond to the record for which the fingerprint was created. A fingerprint may include a signature, which may be an overall hash of all the fingerfields (e.g., excluding a hash of the fingerprint's row key). See at least Paragraph [0122])
With respect to claim 9 and 21:
Peza Ramirez further teaches wherein the additional information hashed with the export anchor to create the import anchor is at least one of a time stamp signed by a time stamping authority, a black number of a block in which the export anchor is stored in the blockchain, or information from a current publication. (Referring as well to FIG. 7, timestamping authority 606 adds a timestamp 610 to hash 604 and calculates another hash from the result, which is then digitally 
Claim 23, a non-transitory computer readable medium with the same scope as claim 22, is rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050160295 A1 (Sumi):.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685